DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 8, 12-13, 15 are amended.
Claims 2, 9, 11, 14 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al (US Pat 5,793,343) in view of Ma et al (US Pub 2015/0130896).

With respect to claim 1, Hart discloses an electronic display (fig. 1; display apparatus 10) comprising: a plurality of display elements respectively corresponding to a plurality of pixels, (fig. 3; discloses each module 12 comprises plurality of display elements 100) and each display element comprising: first and second sub-elements both corresponding to a pixel and having different display properties; (col 5; lines 24-30; discloses disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111) and a rotatable component on which the first and second sub-elements are disposed, (fig. 5; bracket 113; col 5; lines 29-33; discloses the disk 107 of the disk display unit 100 is rotatably supported by a rectangular U-shaped bracket 113 secured to the disk on its non-reflective side 111) wherein the rotatable component is to rotate to position one of the first and second sub-elements to face the screen based on a display attribute of a visual content of the pixel to be rendered on the screen, the one of the first and second sub-elements facing the screen rendering the pixel of the visual content (col 5; lines 24-33; discloses the disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111 which can be rotated approximately 180 degrees to one of two positions so that either the colored side faces outwardly and is exposed to ambient light or the nonreflective side faces outwardly when the position is reversed; col 1; lines 13-18; discloses Each of the display elements of each of the modules is uniquely addressable by a display control 14 which can then display characters or graphic information by selectively controlling each display element in either array to be either on or off);
Hart doesn’t expressly disclose a screen; and each display element facing the screen;
In the same field of endeavor, Ma discloses a reflective display comprising plurality of reflective elements (par 0041); Ma discloses a screen and each display element facing the screen; (fig. 1; substrate 103; par 0041; discloses The reflective display device 100 illustrated in FIG. 1 includes a plurality of reflective display pixels 101 disposed rearward of a substrate 103);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart to dispose the plurality of display elements Ma in order to protect the plurality of display elements from external hazards and further provide a supporting element to the display device.

With respect to claim 3, Hart as modified by Ma further discloses wherein the rotatable component is rotatable about an axis parallel to the screen of the electronic display (Hart; fig. 6; discloses the bracket 113 attached to the rotatable shaft 117 is parallel to the printed circuit board 103 and rotates about an axis that is parallel to the printed circuit board 103).

With respect to claim 6, Hart as modified by Ma further discloses wherein the first sub-element is angularly displaced with respect to the second sub-element with respect to an axis about which the rotatable component is to rotate (Hart; fig. 6; discloses the reflective side 109 and non-reflecting side 111 are disposed opposite to each other; col 5; lines 34-36; discloses The disk 107 of the disk display unit 100 is rotatably supported by a rectangular U-shaped bracket 113 secured to the disk on its non-reflective side 111).

With respect to claim 7, Hart as modified by Ma further discloses wherein the first sub-element is positioned diametrically opposite to the second sub-element on the rotatable component (Hart; fig. 6; discloses the reflective side 109 and non-reflecting side 111 are disposed opposite to each other).

Hart discloses an electronic display (fig. 1; display apparatus 10) comprising: an array of display elements respectively corresponding to a plurality of pixels extending parallel (fig. 3; discloses each module 12 comprises plurality of display elements 100 arranged in a matrix) and each display element comprising: first and second sub-elements both corresponding to a pixel and having different display properties; (col 5; lines 24-30; discloses disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111) and a rotatable component on which the first and second sub-elements are disposed, (fig. 5; bracket 113; col 5; lines 29-33; discloses the disk 107 of the disk display unit 100 is rotatably supported by a rectangular U-shaped bracket 113 secured to the disk on its non-reflective side 111) wherein the rotatable component is to rotate to position one of the first and second sub-elements to face the screen based on a display attribute of a visual content of the pixel to be rendered on the screen, the one of the first and second sub-elements facing the screen rendering the pixel of the visual content (col 5; lines 24-33; discloses the disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111 which can be rotated approximately 180 degrees to one of two positions so that either the colored side faces outwardly and is exposed to ambient light or the nonreflective side faces outwardly when the position is reversed; col 1; lines 13-18; discloses Each of the display elements of each of the modules is uniquely addressable by a display control 14 which can then display characters or graphic information by selectively controlling each display element in either array to be either on or off);
( col 6; lines 22-41; discloses  Control of the disk display unit 100 is accomplished via the display controller 14 by pulling the either the SET control line 60 or the RESET control line 64 to ground and pulsing the COMMON control line 62 with a +28 V., 1.5 millisecond pulse. A pulse from the COMMON control line 62, when the SET control line 60 is grounded, causes a first polarity current to flow through diode 200 and the one coil of the electromagnet 206 thereby flipping the disk 106 into position with its reflecting side up. A pulse from the COMMON control line 62, when the RESET control line 64 is grounded, causes a second polarity current to flow in the opposite direction through the other coil and diode 204 thereby flipping the disk 106 to display its non-reflecting side);
Hart doesn’t expressly disclose a screen; and each display element facing the screen;
In the same field of endeavor, Ma discloses a reflective display comprising plurality of reflective elements (par 0041); Ma discloses a display having a screen and each display element facing the screen; (fig. 1; substrate 103; par 0041; discloses The reflective display device 100 illustrated in FIG. 1 includes a plurality of reflective display pixels 101 disposed rearward of a substrate 103);
Hart to dispose the plurality of display elements rearward of a substrate as disclosed by Ma in order to protect the plurality of display elements from external hazards and further provide a supporting element to the display device.


Claims 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al (US Pat 5,793,343) in view of Ma et al (US Pub 2015/0130896) and Kubota et al (US Pub 2016/0282686).

With respect to claim 4, Hart as modified by Ma don’t expressly disclose wherein the display properties include angle of viewing;
Ma discloses wherein the display properties include angle of viewing; (Ma; par 0047; discloses it may be advantageous if the direction along which light reflected from the display device (e.g., modulated light) is shifted by an angle in a range from about 20 degrees to about 50 degrees away from the direction of the specular reflection, and is preferably normal to the display surface. This can advantageously reduce the amount of modulated light that is scattered in the direction of specular reflection and/or increase the brightness and contrast ratio of the display device, and to eliminate color angle shift);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart as modified by Ma to shift the light reflected from 
Hart as modified by Ma don’t expressly disclose display properties include high refresh rate, low refresh rate;
In the same field of endeavor, Kubota discloses a display device with low power consumption and high display quality where the display properties include high refresh rate and low refresh rate (par 0368; discloses display is preferably performed at a first refresh rate. Note that the first refresh rate can be higher than or equal to 1.16×10.sup.−5 Hz (about once a day) and lower than or equal to 1 Hz, higher than or equal to 2.78×10.sup.−4 Hz (about once an hour) and lower than or equal to 0.5 Hz, or higher than or equal to 1.67×10.sup.−2 Hz (about once a minute) and lower than or equal to 0.1 Hz; par 0644; discloses display is performed at the first refresh rate in the state in FIG. 47A, the refresh rate is preferably changed to the second refresh rate before the image is moved. The second refresh rate is a value necessary for displaying a moving image. For example, the second refresh rate can be higher than or equal to 30 Hz and lower than or equal to 960 Hz);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart as modified by Ma to display the image at different refresh rates based on the type of image being displayed as disclosed by Kubota in order to reduce the power consumption of the display device and further reducing eye fatigue of the user.

With respect to claim 12, Hart as modified by Ma don’t expressly disclose wherein the display properties include high refresh rate and low refresh rate.
In the same field of endeavor, Kubota discloses a display device with low power consumption and high display quality where the display properties include high refresh rate and low refresh rate (par 0368; discloses display is preferably performed at a first refresh rate. Note that the first refresh rate can be higher than or equal to 1.16×10.sup.−5 Hz (about once a day) and lower than or equal to 1 Hz, higher than or equal to 2.78×10.sup.−4 Hz (about once an hour) and lower than or equal to 0.5 Hz, or higher than or equal to 1.67×10.sup.−2 Hz (about once a minute) and lower than or equal to 0.1 Hz; par 0644; discloses display is performed at the first refresh rate in the state in FIG. 47A, the refresh rate is preferably changed to the second refresh rate before the image is moved. The second refresh rate is a value necessary for displaying a moving image. For example, the second refresh rate can be higher than or equal to 30 Hz and lower than or equal to 960 Hz);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart as modified by Ma to display the image at different refresh rates based on the type of image being displayed as disclosed by Kubota in order to reduce the power consumption of the display device and further reducing eye fatigue of the user.

Claims 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al (US Pat 5,793,343) in view of Ma et al (US Pub 2015/0130896) and Lai et al (US Pub 2013/0328754).

With respect to claim 5, Hart as modified by Ma don’t expressly disclose wherein the rotatable component is coupled to a microelectromechanical-based drive;
In the same field of endeavor, Lai discloses a display device capable of adjusting an illumination brightness of the display device according to a position of the viewer’s line of sight (par 0002); wherein Lai discloses the rotatable component is coupled to a microelectromechanical-based drive; (par 0019; discloses micro reflection unit 70 changes the directions of the transmissions of light emitted by the LEDs 51. The micro reflection unit 70 includes a plurality of micro-electro-mechanical system (MEMS) mirrors 71 and a MEMS integrated chip 73);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart as modified by Ma to use the microelectromechanical-based drive system to rotate the display elements based on the located of the user as disclosed by Lai in order to precisely control each of the display elements to reflect the light towards user properly such that image is displayed with improved brightness based on the viewing location of the user.

With respect to claim 10, Hart as modified by Ma don’t expressly disclose wherein the rotatable component comprises a microelectromechanical-based drive.
Lai discloses wherein the rotatable component comprises a microelectromechanical-based drive; (par 0019; discloses micro reflection unit 70 changes the directions of the transmissions of light emitted by the LEDs 51. The micro reflection unit 70 includes a plurality of micro-electro-mechanical system (MEMS) mirrors 71 and a MEMS integrated chip 73);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart as modified by Ma to use the microelectromechanical-based drive system to rotate the display elements based on the located of the user as disclosed by Lai in order to precisely control each of the display elements to reflect the light towards user properly such that image is displayed with improved brightness based on the viewing location of the user.

Claims 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al (US Pat 5,793,343) in view of Ma et al (US Pub 2015/0130896) and Yamada et al (US Pub 2007/0075950).

With respect to claim 13, Hart discloses an electronic display (fig. 1; display apparatus 10) comprising: a plurality of display elements respectively corresponding to a plurality of pixels, (fig. 3; discloses each module 12 comprises plurality of display elements 100) and each display element comprising: first and second sub-elements both corresponding to a pixel; the first sub-element being a viewing sub-element and col 5; lines 24-30; discloses disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111; i.e reflective side interpreted to be viewing sub-element and non-reflective side interpreted to be privacy sub-element) and a rotatable component on which the first and second sub-elements are disposed, (fig. 5; bracket 113; col 5; lines 29-33; discloses the disk 107 of the disk display unit 100 is rotatably supported by a rectangular U-shaped bracket 113 secured to the disk on its non-reflective side 111) wherein the rotatable component is to rotate to position one of the first and second sub-elements to face the screen based on a display attribute of a visual content of the pixel to be rendered on the screen, the one of the first and second sub-elements facing the screen rendering the pixel of the visual content (col 5; lines 24-33; discloses the disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111 which can be rotated approximately 180 degrees to one of two positions so that either the colored side faces outwardly and is exposed to ambient light or the nonreflective side faces outwardly when the position is reversed; col 1; lines 13-18; discloses Each of the display elements of each of the modules is uniquely addressable by a display control 14 which can then display characters or graphic information by selectively controlling each display element in either array to be either on or off); wherein the display attribute is whether the visual content is to be viewable at a viewing angle or at a first viewing angle less than the wide-viewing angle ( col 5 lines 64-67 and col 6; lines 1-7; discloses The invention provides for independent control of each subarray, and therefore, each array, to allow the array of disk display elements to be viewed simultaneously with the array of illumination display elements. In typical use manner, the disk display elements would be used during the day when they are quite visible and the illumination display elements would be used during the night when they are quite visible. During times of uneven or changing ambient lighting, for example dusk, dawn, overcast days, etc. the arrays can be used together to provide as much visibility for the message as possible from both arrays);
Hart doesn’t expressly disclose a screen; and each display element facing the screen;
In the same field of endeavor, Ma discloses a reflective display comprising plurality of reflective elements (par 0041); Ma discloses a screen and each display element facing the screen; (fig. 1; substrate 103; par 0041; discloses The reflective display device 100 illustrated in FIG. 1 includes a plurality of reflective display pixels 101 disposed rearward of a substrate 103);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart to dispose the plurality of display elements rearward of a substrate as disclosed by Ma in order to protect the plurality of display elements from external hazards and further provide a supporting element to the display device;
Hart as modified by Ma don’t expressly disclose the first sub-element being a wide viewing sub-element;
In the same field of endeavor, Yamada discloses a display device capable of displaying a wide-angle image and a narrow angle image (par 0066; discloses device according to the present embodiment has not only the wide viewing angle mode in which an image is displayed in a normally displayable luminance range (or in the entire displayable gradation range), but also the narrow viewing angle mode in which an image is displayed in a luminance range narrower than the normally displayable luminance range (or in a part of the displayable gradation range); see par 0064-0065 as well);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart as modified by Ma to configure the display elements to display images at wide-viewing angle and narrow viewing angle as disclosed by Yamada in order to achieve a display device capable of controlling viewing angles without increasing the cost of the display device or increasing the thickness, weight and power consumption of the entire display device.

With respect to claim 15, Hart as modified by Ma and Yamada further discloses wherein the rotatable component is rotatable to position the one of the first and second sub- elements element based on a user input (Hart; col 3; lines 39-46; discloses the microprocessor 20 is operated under the regulation of a system program which governs the functions and information display of the signage. The messages to displayed on the signage, their initiations and durations are input to the microprocessor 20 through an input device (not shown), preferably a port which is connected to personal computer or the like; see col; 6; lines 28-32; discloses Control of the disk display unit 100 is accomplished via the display controller 14 by pulling the either the SET control line 60 or the RESET control line 64 to ground and pulsing the COMMON control line 62 with a +28 V., 1.5 millisecond pulse.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUJIT SHAH/           Examiner, Art Unit 2624                               

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624